DETAILED ACTION
	Examiner has received and accepted the claims and remarks filed on 11 January 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claim 19 have been fully considered and are persuasive.  The Objection to Claim 19 has been withdrawn.
Applicant’s remaining arguments with respect to the 103 Rejection have been considered but are moot because the new ground of rejection does not rely on the same embodiments applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 – 19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saul (US 2009/0062768), in view of Connelly et al. (US 6589229).
Regarding Claim 1, Saul discloses a system, in at least Figures 13 – 35, comprising: a fluid reservoir (220) [0077]; a fluid path connected between the fluid reservoir and a patient [0079] (path seen in Figure 14); a fluid delivery mechanism (300) that controls the flow of fluid from the fluid reservoir to the patient via the fluid path 
Saul fails to expressly disclose the fluid channel cover disposed over only a portion of the bottom external surface; however, this would have been obvious to one of ordinary skill in the art.
Saul’s base plate serves to cover the fluid path [0079]. The fluid path is not present across the entire bottom external surface as seen in Figure 14. The locations in the bottom external surface where there are no channels, therefore do not require the base plate. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention that Saul’s base plate must be present where the fluid channels are present and at other locations are optional. It would have been obvious to have the fluid channel cover disposed over only a portion 
Saul also fails to expressly disclose the interior of the housing having a circuit board; and at least one sensor provided relative to the at least one embedded channel to measure a characteristic of fluid flow within the fluid path to determine flow rate.
Connelly teaches, in at least Figures 1 – 11, a system for detecting a fluid characteristic (thermal signature) (Col 7, line 67 – Col 8, line 1) in a medication fluid (insulin) (Col 6, lines 50 – 55) communication system (via 270) (Col 14, lines 17 – 20) (Figure 10) comprising: an interior of a housing (48, 46) having a circuit board (42) (Figures 3, 4); and at least one sensor (38, 40, 44, 50, portion of 55 between 38, 40) provided relative to at least one embedded channel (55) (Col 10, lines 20 – 23) to measure a characteristic of fluid flow within a fluid path (via 72, 82, 84, 86, 55, 88, 92) (Col 9, line 50 – Col 10, line 20) (Figure 4) to determine flow rate (Col 7, line 62 – Col 8, line 19). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Saul to have the interior of the housing have a circuit board and include at least one sensor provided relative to Saul’s at least one embedded channel to measure a characteristic of fluid flow within the fluid path to determine flow rate so that Saul’s system detecting a fluid characteristic for the benefit of allowing Saul’s system determine the flow rate of the fluid and determine if there is any difference with a target value, as taught by Connelly (Col 11, lines 42 - 60).
Regarding Claim 14, Connelly teaches the at least one sensor is a fluid flow sensor configured to measure the characteristic of fluid flow within the fluid path (Col 7, line 62 – Col 8, line 19), and the fluid flow sensor comprises a chamber on the surface of a base (52) (portion of 55 between 38, 44) (Figure 6) that is in fluid contact with a portion of the channel embedded in the base (portion of 55 between 38, 40 is in fluid contact with 55 on the left and right sides in Figure 6), and a portion that is electrically connected to a processor (58) on the circuit board (42) (Figure 3) to provide a sensor output to the processor (Col 7, line 63 – Col 8, line 19; Col 9, lines 30 – 34; Col 11, lines 39 – 58). 
Saul discloses chambers in a top surface of the base e.g. (230, 240, 250) (Figure 13) can be in fluidic contact with a portion of the channel embedded in the bottom external surface of the base (Figure 14). At least one chamber can also be covered with a diaphragm (253) [0081].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the modification of Saul, in view of Connelly, have the sensor be a fluid flow sensor configured to measure the characteristic of fluid flow within the fluid path, and the fluid flow sensor comprising a chamber on the top surface of Saul’s base e.g. via an additional chamber that is in fluid contact with a portion of the channel embedded in the bottom external surface of Saul’s base, and a portion that is electrically connected to a processor on the circuit board to provide a sensor output to the processor. The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 15, Connelly teaches the processor is configured to process the sensor output to determine at least whether a flow of the medication fluid to the patient is reduced or unsuccessful in delivering a designated amount of the medication fluid to the patient (via using a look up table to compare the flow rate to a range of values and generating an alarm when the flow rate is outside the range of values) (Col 16, lines 10 – 20), and whether a level of the medication fluid in a fluid delivery (36, 50) mechanism is below a designated amount (underflow error) (Col 16, lines 10 – 20).
As such, it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to have in the combination the processor that is programmed to operate according to the configuration as taught by Connelly in the combination for the benefit of providing an alarm to the user to indicate an issue with medication delivery, as taught by Connelly Col 16, lines 10 – 20).
Regarding Claim 16, Connelly teaches the fluid flow sensor comprises a flow sensor (38, 40) comprising a chip (40, 38, 58) having a sensing component (40 in 44) and in indirect contact with fluid in the chamber (40 indirectly senses the fluid in the chamber through 50) (Col 8, line 56 – Col 9, line 15).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Nevertheless, the combination fails to disclose the flow sensor is a MEMS flow sensor and the chip is a MEMS chip. Examiner interprets these limitations as further limiting the size of the flow sensor and chip. 
Connelly teaches the overall system is on a millimeter scale (Col 6, line 50 – Col 7, lines 14) and the flow sensor and chip are much smaller than the size of the system 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the size of Connelly’s flow sensor and chip, in the combination based on design consideration to be of appropriate size based on the aforementioned factors, including a size where the flow sensor and chip are considered “MEMS” devices for the benefit of having a small overall size of the system so that they system can be worn by the user with a minimum of discomfort and inconvenience, as taught by Connelly (Col 3, lines 7 – 13).
Regarding Claim 17, Connelly teaches the chamber is sealed inherently preventing leakage of the fluid (via 50) (Col 10, lines 20 – 27).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.  
Regarding Claim 18, Connelly teaches the sensor is a thermal time of flight sensor (Col 7, line 67 – Col 8, line 19; Col 14, lines 38 – 59).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Furthermore, the sensor being a MEMS flow sensor has been rendered obvious according to the rejection of Claim 16 above.
Regarding Claim 19, Saul discloses the at least one channel (channel between 220 and 230) (Figures 13, 14) has a first end (end at 220) (Figure 15) and a second end (end at 230) (Figure 14) and an elongated section (section between the aforementioned ends) therebetween (Figure 14), the first end and the second end are connected to the fluid path via respective through holes (hole cooperating with 220 in Figure 15 and the equivalent 252 but for 230 as seen in Figure 16) extending between the bottom external surface and the top surface (Figures 15, 16), the elongated section has a first portion that is only accessible from the bottom external surface (portion in the planar base) (Figure 14) and a second portion that is accessible from both the bottom external surface and the top surface (equivalent 252) (Figure 16), the bottom external surface of the base that comprises the elongated section is covered to contain the fluid therein during use by the patient (via 205) [0079] (Figure 15), and the second portion of the elongated section of the channel embedded in the base is located along the fluid path downstream of fluid delivery mechanism (230 is located downstream of 300) (Figure 26).
Connelly also teaches the chamber (portion of 55 between 38, 44) (Figure 6) is located downstream of the fluid delivery mechanism (36, 50) (Figures 6, 7).
The combination would have been obvious for the same reasons regarding the rejection of Claim 14 above.
Regarding Claim 22, Saul fails to expressly disclose the material of which the fluid channel cover is made of.
Saul does disclose the fluid channel cover encloses fluid [0079] and therefore experiences pressure when the fluid is moved.

Regarding Claim 23, in another embodiment, Saul teaches an adhesive pad that adheres to a bottom external surface of a base and removably attaches the base to the skin of the patient [0016, 0054, 0075] (Figures 12C, 12D).
It would have been obvious to one of ordinary skill in the art, in the combination, to utilize an adhesive pad that adheres to a bottom external surface of a base and removably attaches the base to the skin of the patient for the benefit of providing a way to attach the device to the skin of the patient, as taught by Saul [0016, 0054, 0075]

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saul (US 2009/0062768), in view of Connelly et al. (US 6589229), in further view of Dutcher (US 2014/0236117).
Regarding Claim 24, the combination fails to expressly disclose the fluid channel cover is secured to the bottom external surface of the base using an operation chosen from heat-sealed, heat staked, and laser welded.
Dutcher teaches a cover (22) is secured to the bottom external surface of a base (12) using heat-sealing [0029].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize known techniques in patient .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856